                    Case 18-05790-jw                    Doc 6       Filed 11/13/18 Entered 11/13/18 17:07:01 Desc Main
                                                                    Document      Page 1 of 11
                                                                                                      q Check if this is a modified
   	 in this information to identify your case:
		Fill                                                                                                                          plan, and list below the
                                                                                                                                sections of the plan that have
  	
 Debtor 1              Angelique Robinson Orr                                                                                   been changed.
 	                      First Name                Middle Name              Last Name 	


     	                                                                                                                      q    Pre-confirmation modification
 Debtor 2               ________________________________________________________________
 (Spouse, if filing)    First Name                Middle Name              Last Name                                        q    Post-confirmation modification
     	
                                                                                                                            _________________________________
 United States Bankruptcy Court for the: District of South Carolina
 		
                                                                                                                            _________________________________
                                     	
                                                                                                                            _________________________________
 Case
  	   number:           18-05790
 (If known)                                                                                                                 _________________________________




     District of South Carolina
     Chapter 13 Plan                                                                                                                                              12/17


         Part 1:        Notices

     To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                            Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

     To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                            an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                            requested in this document.
                            If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                            Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                            Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of claim in order to
                            be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.
                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                            includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                            be ineffective if set out later in the plan.


          1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                  x Included       q Not included
                   payment or no payment at all to the secured creditor

          1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                   q Included       x Not included
                   Section 3.4

          1.3      Nonstandard provisions, set out in Part 8                                                                        x Included       q Not included

          1.4      Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                       q Included       x Not included
                   out in Section 3.1(c) and in Part 8

     	
     	
     	

     	                                              	
               Case 18-05790-jw                Doc 6        Filed 11/13/18 Entered 11/13/18 17:07:01                             Desc Main
                                                            Document      Page 2 of 11
Debtor	___________________________________________		                                                  Case	Number	_______________________	
	
    Part 2:      Plan Payments and Length of Plan

	
2.1   The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
      execution of the plan.
      Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
      follows:

       $ 495.00 per month        for    58      months
       [and $ ___________ per month             for _____    months.]
       Insert additional lines if needed.


The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2   Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
      q       The debtor will make payments pursuant to a payroll deduction order.
      x       The debtor will make payments directly to the trustee.
      q       Other (specify method of payment):____________________________.


2.3 Income tax refunds.

      Check one.
      x       The debtor will retain any income tax refunds received during the plan term.
      q       The debtor will treat income tax refunds as follows:

               ____________________________________________________________________________________________________
              _____________________________________________________________________________________________________

2.4   Additional payments.
      Check one.
      x       None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
      q  The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
amount, and date of each anticipated payment.
        ___________________________________________________________________________________________________________

          ___________________________________________________________________________________________________________
	
    Part 3:      Treatment of Secured Claims

	
To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if
a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended,
shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection
of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account
of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection
of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole
reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to
these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who
has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

District	of	South	Carolina	                                         	                                                                   	          Page	2	
Effective	December	1,	2017	                                  Chapter	13	Plan	
            Case 18-05790-jw                 Doc 6        Filed 11/13/18 Entered 11/13/18 17:07:01                                  Desc Main
                                                          Document      Page 3 of 11
Debtor	___________________________________________		                                                    Case	Number	_______________________	
3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
     x    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

    q	 3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed	directly by the debtor.

      Name of Creditor                     Collateral
      ___________________                  ______________________


     Insert additional claims as needed.



     q	 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed	
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s allowed claim or as otherwise
ordered by the Court.

      Name of Creditor                     Collateral                     Estimated amount Interest rate on          Monthly plan payment on
                                                                          of arrearage      arrearage                arrearage
                                                                                            (if applicable)
      ___________________                  ______________________         $_____________ ________%                   $_______________
                                                                          Includes amounts
                                                                          accrued
                                                                          through the
                                                                           [Month/Year] payment]                        (or more)


     Insert additional claims as needed.

      q	 3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in accordance
with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this document and
the Operating Order, the terms of the Operating Order control.



     q 3.1(d) The debtor proposes to engage in loss mitigation efforts with _________________________ according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

     Insert additional claims as needed.

     q    3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
          1.3 of this plan is checked and a treatment is provided in Section 8.1.


3.2 Request for valuation of security and modification of undersecured claims. Check one.

     q None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      x	The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim. For
secured claims of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit files
its proof of claim or after the time for filing one has expired, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest
at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on
the proof of claim controls over any contrary amounts listed in this paragraph.




District	of	South	Carolina	                                      	                                                                        	          Page	3	
Effective	December	1,	2017	                               Chapter	13	Plan	
            Case 18-05790-jw                  Doc 6      Filed 11/13/18 Entered 11/13/18 17:07:01                                Desc Main
                                                         Document      Page 4 of 11
Debtor	___________________________________________		                                                   Case	Number	_______________________	

         Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by section
1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.

 Name of             Estimated           Collateral          Value of            Amount of           Estimated          Interest rate        Estimated
 creditor            amount of                               collateral          claims senior       amount of                               monthly
                     creditor’s total                                            to creditor’s       secured claim                           payment to
                     claim                                                       claim                                                       creditor
                                                                                                                                             (disbursed by
                                                                                                                                             the trustee)


 Lenders Loans       $325.00             Household           $100.00             $0                  $325.00            6%                   $2.00
                                         goods                                                                                               (or more)

 People’s            $375.00             Household           $100.00             $0                  $375.00            6%                   $2.00 or more
 Finance                                 goods




Insert additional claims as needed.


3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
     q      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

     x      The claims listed below are being paid in full without valuation or lien avoidance.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11 U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid
the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.


 Name of creditor                Collateral                      Estimated amount of              Interest rate                  Estimated monthly
                                                                 claim                                                           payment to creditor
 Auto Pay                        2006 Mercedes LCS500            $10, 662.00                      6%                             $270.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by
                                                                                                                                 x Trustee
                                                                                                                                 q Debtor


 Caliber Home Loans              1672 Fordville Road,            $6.000.00                        6%
                                 Ridgeland SC Primary                                                                            $152.00 (or more)
                                 residence                                                                                       Disbursed by Trustee


 Western Shamrock                Television and household        $1,376.00                        6%
                                                                                                                                 $27.00 (or more)
                                                                                                                                 Disbursed by Trustee
Insert additional claims as needed.


3.4 Lien avoidance.
     Check one.
     x      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      q The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest securing
a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the
judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount, if any, of the
District	of	South	Carolina	                                      	                                                                       	          Page	4	
Effective	December	1,	2017	                               Chapter	13	Plan	
             Case 18-05790-jw                 Doc 6        Filed 11/13/18 Entered 11/13/18 17:07:01                                  Desc Main
                                                           Document      Page 5 of 11
Debtor	___________________________________________		                                                      Case	Number	_______________________	
judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy
Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

            Choose the appropriate form for lien avoidance.


 Name of creditor and                 Estimated          Total of all             Applicable           Value of             Amount of             Amount of lien
 description of property              amount of lien     senior/unavoidable       Exemption and        debtor’s             lien not              avoided
 securing lien                                           liens                    Code Section         interest in          avoided (to be
                                                                                                       property             paid in 3.2
                                                                                                                            above)
 ________________________             $___________       $___________             _____________        $___________         $___________          $___________




            Use this form for avoidance of liens on co-owned property only.


 Name of creditor        Total equity (value      Debtor’s equity     Applicable           Non-exempt         Estimated         Amount of          Amount of
 and description         of debtor’s              (Total equity       Exemption            equity             lien              lien not           lien avoided
 of property             property less            multiplied by       and Code             (Debtor’s                            avoided (to
 securing lien           senior/unavoidable       debtor’s            Section              equity less                          be paid in
                         liens)                   proportional                             exemption)                           3.2 above)
                                                  interest in
                                                  property)


 ______________          $___________             $__________         ____________         $___________       $_________        $__________        $__________


Insert additional claims as needed.



3.5 Surrender of collateral.
      Check one.
      x   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

     q	The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon confirmation of this
plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects. A copy of this
plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
resulting from the disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, if allowed, will be
treated in Part 5.1 below.

       Name of creditor                     Collateral
       ___________________                  ______________________


      Insert additional claims as needed.


  Part 4:        Treatment of Fees and Priority Claims

4.1   General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court. Trustee’s
fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without postpetition interest.
4.2   Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case.

4.3   Attorney’s fees
            a.    The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure statement
                  filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be disbursed by
                  the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall disburse a dollar
                  amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the balance of the attorney’s

District	of	South	Carolina	                                       	                                                                           	         Page	5	
Effective	December	1,	2017	                                Chapter	13	Plan	
              Case 18-05790-jw                 Doc 6         Filed 11/13/18 Entered 11/13/18 17:07:01                                Desc Main
                                                             Document      Page 6 of 11
Debtor	___________________________________________		                                                       Case	Number	_______________________	
                   compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after payment of trustee
                   fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an attorney assumes
                   representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court, without further notice,
                   which allows for the payment of a portion of the attorney’s fees in advance of payments to creditors.
           b.      If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                   applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                   trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received $______
                   and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_______ or less.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
      Check one.
     x The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed priority claim
without further amendment of the plan.



      q	Domestic Support Claims. 11 U.S.C. § 507(a)(1):		

              a.    Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO recipient), at the
                    rate of $_________ or more per month until the balance, without interest, is paid in full. Add additional creditors as needed.
              b.    The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                    creditor.
              c.    Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property that
                    is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for payment
                    of a domestic support obligation under a judicial or administrative order or a statute.

	          Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are available,
the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
      x None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
    q	The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).


      Name of creditor                                                                  Amount of claim to be paid
      _____________________________________________                                     $ ____________________________
                                                                                                 Disbursed by
                                                                                                 q Trustee
                                                                                                 q Debtor

Insert additional claims as needed.


    Part 5:        Treatment of Nonpriority Unsecured Claims



5.1   Nonpriority unsecured claims not separately classified. Check one.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
      available after payment of all other allowed claims.

      x The debtor estimates payments of less than 100% of claims.
      q	The debtor proposes payment of 100% of claims.
      q The debtor proposes payment of 100% of claims plus interest at the rate of ___%.


5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

      x   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

    q	The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments on the
unsecured claims listed below.

District	of	South	Carolina	                                         	                                                                        	          Page	6	
Effective	December	1,	2017	                                  Chapter	13	Plan	
            Case 18-05790-jw                 Doc 6       Filed 11/13/18 Entered 11/13/18 17:07:01                                  Desc Main
                                                         Document      Page 7 of 11
Debtor	___________________________________________		                                                    Case	Number	_______________________	
      Name of creditor                      Current installment payment             Estimated amount of arrearage               Monthly payment
                                            (paid by the debtor)                    through month of filing or                  on arrearage to be
                                                                                    conversion                                  disbursed by the
                                                                                                                                trustee

      __________________________            $ ____________________                  $ ____________________                      $________________

                                                                                                                                (or more)
      Insert additional claims as needed.



5.3 Other separately classified nonpriority unsecured claims. Check one.

      x None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


      q	The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

 Name of creditor                      Total amount to be paid on                     Interest rate
                                       the claim                                      (if applicable)

 ___________________________           $ _________________                            ________%




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. ________________________________________


Provide a brief statement of the basis for separate classification and treatment. _________________________________________________________


________________________________________________________________________________________________________________________



Insert additional claims as needed.

      q Other. An unsecured claim is treated as set forth in section 8.1.   This provision will be effective only if the applicable box in Section 1.3 of this
      plan is checked and a treatment is provided in Section 8.1.



 Part 6:      Executory Contracts and Unexpired Leases




6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
      contracts and unexpired leases are rejected. Check one.

      x None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
      q	Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order or
rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of creditor                  Description of leased              Current installment          Estimated amount of         Estimated monthly
                                   property or executory              payment                      arrearage through           payment
                                   contract                                                        month of filing or          on arrearage to be
                                                                                                   conversion                  disbursed by the trustee
 ________________________          _________________________          $___________                 $_____________              $____________________


                                                                                                                                (or more)
Insert additional claims as needed.



District	of	South	Carolina	                                     	                                                                           	         Page	7	
Effective	December	1,	2017	                              Chapter	13	Plan	
            Case 18-05790-jw                 Doc 6        Filed 11/13/18 Entered 11/13/18 17:07:01                               Desc Main
                                                          Document      Page 8 of 11
Debtor	___________________________________________		                                                   Case	Number	_______________________	
 Part 7:      Vesting of Property of the Estate




7.1 Property of the estate will vest in the debtor as stated below:
      Check the applicable box:
      x     Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
           with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
           responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
           waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
      q     Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
           the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




 Part 8:      Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

      q None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.




8.2   In connection with the plan dated November 12, 2018, the debtor(s) hereby state that they understand the following:

           (1)       The obligations set forth in the plan, including the amount, method, and timing of payments made to the
                     trustee and/or directly to creditors;

           (2)       The consequences of any default under the plan including the direct payments to creditors; and

           (3)       That debtor(s) may not agree to sell property, or sell property, employ professionals, or incur debt
                     (including modification of debt) during the term fo the plan without the advance authorization of the
                     Bankruptcy Court.




 Part 9:      Signature(s)




9.1 Signatures of the debtor and the debtor’s attorney

      The	debtor	and	the	attorney	for	the	debtor,	if	any,	must	sign	below.

  û    Angelique Robinson Orr             û   _________________________________________	
      Angelique Robinson Orr, Debtor          Signature of Debtor 2

Executed on Nov. 12, 2018                 Executed on __________________
              MM / DD / YYYY                           MM /DD / YYYY




  û    /s/ Craig Joseph Poff_____           Date     November 12, 2018
District	of	South	Carolina	                                      	                                                                       	          Page	8	
Effective	December	1,	2017	                               Chapter	13	Plan	
           Case 18-05790-jw                 Doc 6     Filed 11/13/18 Entered 11/13/18 17:07:01                           Desc Main
                                                      Document      Page 9 of 11
Debtor	___________________________________________		                                            Case	Number	_______________________	
     Signature of Attorney for the debtor   DCID #5212     11/12/2018



By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.



         This will certify that a copy of the foregoing Chapter 13 Plan was mailed, postage prepaid, US Mail, or by Court ECF System to the
following creditors and parties of interest, appearing below.




/s/ Craig Joseph Poff________
Craig J Poff, Esq. #5212
704 Prince Street
Beaufort, South Carlolina 29902
843-521-0995
Attorney for Debtor




  Advance America
  8120 East Main Street                                  (543532381)
  Unit A                                                 (cr)
  Ridgeland SC 29936

  Anesthesia Of Coastal Georgia LLC
                                                         (543532382)
  Post Office Box 3765
                                                         (cr)
  Springfield IL 62708

  Auto Pay
                                                         (543532383)
  Post Office Box 40409
                                                         (cr)
  Denver CO 80204

  Balance Credit
                                                         (543532384)
  PO Box 4356
                                                         (cr)
  Houston TX 77210

  Beaufort Medical Imaging, Inc.
                                                         (543532385)
  Post Office Box 49009
                                                         (cr)
  Greenwood SC 29649

  Caliber Home Loans
                                                         (543532386)
  PO Box 619063
                                                         (cr)
  Dallas TX 75261

  Coastal Carolina Medical Center
                                                         (543532387)
  Post Office Box 681787
                                                         (cr)
  Franklin TN 37068

  Credit Collection Services
                                                         (543532388)
  Two Wells Avenue, Dept. 7249
                                                         (cr)
  Newton Center MA 02459


District	of	South	Carolina	                                  	                                                                  	         Page	9	
Effective	December	1,	2017	                           Chapter	13	Plan	
        Case 18-05790-jw      Doc 6   Filed 11/13/18 Entered 11/13/18 17:07:01   Desc Main
                                      Document      Page 10 of 11
Debtor	___________________________________________		            Case	Number	_______________________	
  First Access
                                        (543532389)
  PO Box 5220
                                        (cr)
  Sioux Falls SD 57117

  Frost-Arnett Company
                                        (543532390)
  Post Office Box 198988
                                        (cr)
  Nashville TN 37219

  Jasper County Tax Collector
                                        (543532391)
  Post Office Box 428
                                        (cr)
  Ridgeland SC 29936

  LCA Collections
                                        (543532392)
  Post Office Box 2240
                                        (cr)
  Burlington NC 27216

  Lenders Loans
                                        (543532393)
  7789 West Main Street
                                        (cr)
  Ridgeland SC 29936

  Mid America Bank and Trust
                                        (543532394)
  PO Box 89028
                                        (cr)
  Sioux Falls SD 57109

  Peoples Finance
                                        (543532395)
  7699 W. Main Strreet
                                        (cr)
  Ridgeland SC 29936

  RAC Acceptance
                                        (543532396)
  101 Okatie Center Blvd.
                                        (cr)
  Okatie SC 29909

  St,.Joseph Candler
                                        (543532397)
  PO Box 2252
                                        (cr)
  Birmingham AL 35246

  St. Joseph's Candler Hospital
                                        (543532398)
  Post Office Box 930151
                                        (cr)
  Atlanta GA 31193

  United Cellular
                                        (543532399)
  5251 Westheimer Street
                                        (cr)
  Houston TX 77056

  United Collection Bureau, Inc.
                                        (543532400)
  Post Office Box 140516
                                        (cr)
  Toledo OH 43614




District	of	South	Carolina	                  	                                       	       Page	10	
Effective	December	1,	2017	           Chapter	13	Plan	
           Case 18-05790-jw           Doc 6   Filed 11/13/18 Entered 11/13/18 17:07:01   Desc Main
                                              Document      Page 11 of 11
Debtor	___________________________________________		                    Case	Number	_______________________	
   US Treasury
                                                (543532401)
   PO Box 70950
                                                (cr)
   Charlotte NC 28272

   Verizon Wireless
                                                (543532402)
   Post Office Box 660108
                                                (cr)
   Dallas TX 75266

   Western-Shamrock Corp.
                                                (543532403)
   528 US Highway 80, West
                                                (cr)
   Savannah GA 31408




Office of the United States Trustee

1835 Assembly Street, #953

Columbia, South Carolina 29201



Office of the Chapter 13 Trustee

Post Office Box 997

Mt. Pleasant, South Carolina 29465




District	of	South	Carolina	                          	                                       	       Page	11	
Effective	December	1,	2017	                   Chapter	13	Plan	
